DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 02/17/2022 has been entered and made of record.
Claims 1-3 and 12-15 are now pending.

Claim Interpretation
The term “computer” in claim 1 is interpreted to be an electronic device for storing and processing data, which is a structural machine, consistent with the specification and the plain meaning. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 12-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   
Claim 1 recites in lines 11-12 ‘estimate the number of specific objects in the second image’. Using “the number” indicates that it is the same number as that defined earlier (line 6), which doesn’t seem to make sense. In addition, it is not clear whether or not the “specific objects” defined here are the same as those defined earlier in line 6. Please clarify.  

Claims 12 and 13 each recites ‘estimating the number of the specific objects in the second image’. Using “the number” indicates that it is the same number as that defined earlier, which doesn’t seem to make sense. Please clarify.  

Claims not mentioned specifically are dependent on indefinite antecedent claims.

Allowable Subject Matter
Claims 1-3 and 12-15 are not rejected over the prior art of record. These claims may be allowable if and when the rejections under U.S.C. 112(b) above are overcome.   
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LI LIU/Primary Examiner, Art Unit 2666